DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 01/26/2022 have been fully considered.
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the claim objection(s). However, applicant’s amendment(s) introduced new claim objections and/or  new claim objections are identified. 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 103, applicant’s arguments that the prior art fails to disclose/suggest the capabilities of the claimed elements and that the Examiner has ignored the capabilities of the claimed elements are moot in view of the explanations of how the taught elements by the prior art have/meet the argued capabilities presented in the rejections in this Non-final Office action.   
Notes
Examiner wishes to point out to applicant that claim(s) 1-4, 6-17, and 20-27 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP §§ 2114-2115 for further details). 
The terms “imprint material”, “member”, “pattern formation region”, and “non-pattern formation region” are interpreted below as materials worked upon by the imprint apparatus. 
The recitation “utilizes a mold to form a pattern of an imprint material by on a pattern formation region of a member by contacting a pattern region of the mold with the imprint material on the pattern formation region of the member” is interpreted below as the intended use of the imprint apparatus. See MPEP §§ 2114-2115 and pages 2-3 of Applicant’s remarks dated 01/26/2022. 

Claim Objections
Claim(s) 25 is/are objected to because of the following informalities: 
In line 2 of claim 25, “the detector includes” should be changed to --the detector includes:--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-4, 6-12, 14-15, 20, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aihara (US 20160158978 – of record) alone or further in view of Abrott (US 20080079763 – of record).
Regarding claim 1, Aihara discloses an imprint apparatus (P0002 and Fig. 1) that utilizes a mold (M is a mold) to form a pattern of an imprint material (R) on a pattern formation region (annotated PFR/shot region of W) of a member (W is a substrate/member) by contacting a pattern region of the mold (pattern region P of M) with the imprint material on the pattern formation region of the member (P0004, 0039, Fig. 1, and Figs. 4A-5), the imprint apparatus comprising:
a dispenser (dispenser 11) configured to dispense the imprint material (R) onto the pattern formation region of the member and a non-pattern formation region of the member (11 is capable of dispensing material R in the annotated PFR/shot region of W: P0028, 0031, 0037, claim 3, and Figs.1 & 4B-C; 11 is also capable of dispensing material R onto a non-pattern formation region of W annotated as NFR of W because i) Fig. 1 clearly shows 11 dispensing material R outside the PFR/shot region of W in the annotated NFR of W and ii) a person having ordinary skill in the art would readily recognize that the dispenser 11 is disclosed as being capable of dispensing material onto any portion of the upper surface of W by moving W while dispensing: P0028, 0046, claim 3, and annotated Fig. 1 below), the non-pattern formation region being disposed outside the pattern formation region such that no portion of the imprint material on the non-pattern formation region contacts the pattern region of the mold when the pattern region of the mold contacts the imprint material on the pattern formation region of the member (See annotated Fig. 1 below and explanation about dispensing in the annotated PRF and NFR regions above; Furthermore, a person having ordinary skill in the art would readily recognize that the size of W is bigger than the size of P or M and that the taught pattern region P of the mold M has the size limited to only the annotated PFR/shot region of W; thus, the taught pattern region P of the mold cannot contact the material dispensed in the annotated NFR of W when P is contacting the material dispensed in the annotated PFR/shot region of W: See Figs. 1, 2A-B, 4C-F; Additionally, in this case, the location of regions intended to be dispensed with material amounts to an intended use of the dispenser/apparatus that does not add structure to the dispenser/apparatus: See Notes above and MPEP §§ 2112.01 I, 2114 I-II, and 2115);
a detector (observation unit 9) configured to detect the imprint material dispensed onto the non-pattern formation region after the imprint material has been dispensed onto the pattern formation region and the non-pattern formation region by the dispenser (a person having ordinary skill in the art would readily recognize/understand that 9 is capable of imaging/detecting any desired region of the upper surface of the substrate W by moving the substrate W via the substrate stage 2 below the detection/observing area of 9: P0032-0034, Fig. 1, step s201 of Fig. 5; furthermore, 9 is explicitly disclosed as being capable of imaging/detecting imprint material R dispensed onto the upper surface of substrate after the imprint material R has been dispensed onto the upper surface of the substrate by the dispenser in order to be able to determine abnormalities: P0043, 0046-0051, claim 3, order of steps s101and s202 of Fig. 5, Fig. 6B, Fig. 6E, Fig. 7C, and Fig. 14D; nothing in Aihara prevents the taught detecting unit 9 from being capable of imaging/detecting the dispensed material R in the annotated non-pattern formation region NFR in the annotated Fig. 1 below; thus, a person having ordinary skill in the art would readily recognize/understand that 9 is capable of detecting the imprint material dispensed onto the annotated non-pattern formation region NFR region in the annotated Fig. 1 below after the imprint material has been dispensed onto the pattern formation region PFR and the annotated non-pattern formation region NFR by the dispenser 11 if/when desired; Additionally, in this case, the location of the region intended to be detected by the detector amounts to an intended use of the detector/apparatus that does not add structure to the detector/apparatus: See Notes above and MPEP §§ 2112.01 I, 2114 I-II, and 2115); and 
a controller (12) configured to perform processing for determining whether or not an abnormality exists in the dispenser based on a detection result of the imprint material dispensed onto the non-pattern formation region detected by the detector (controller 12 is capable of processing/analyzing images of the upper surface of the substrate W to determine whether or not an abnormality exists in the dispenser based on a detection result of the imprint material dispensed onto the upper surface of the substrate detected by the detector 9: P0028, 0032, 0046-0051, claims 3 and 8, and Figs. 6A-F, and Fig. 14D; the disclosure of Aihara does not explicitly limit the the detected/analyzed region to only the pattern formation region PFR of the substrate; thus, a person having ordinary skill in the art would readily recognize/understand that 12 is capable of processing for determining whether or not an abnormality exists in the dispenser based on a detection result of the imprint material dispensed onto the non-pattern formation region NFR detected by the detector if/when it obtains/analyzes an image of the non-pattern formation region NFR as the non-pattern formation region NFR is a portion of the upper surface of the substrate; additionally, in this case, the location of the region of the upper surface of member intended to be analyzed by the controller amounts to an intended use that does not add structure to the controller/apparatus: See Notes above and MPEP §§ 2112.01 I, 2114 I-II, and 2115). Thus, Aihara meets/suggests the apparatus substantially as claimed by applicant.

    PNG
    media_image1.png
    550
    785
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    391
    342
    media_image2.png
    Greyscale

Additionally, if Applicant believes that the taught annotated NFR is incapable of being used as a region to be detected by the detector and analyzed by the control unit to determine whether or not an abnormality exists in the dispenser, then, in an analogous art, techniques for determining abnormalities in dispensers via detectors (Abstract), Abrott discloses an apparatus (20) comprising a dispenser (44) configured to dispense material onto an image formation region (I) and a test region (TP) of a member (26: P0019, 0037-0038, and Figures 1-6), the test region being disposed outside the image formation region such that no portion of material on the test region contacts the image formation region (TP is outside I: P0038, Figs. 1 and 4A); a detector (28) configured to detect the test region (TP) in a state in which the material has been dispensed onto the image formation region (I) and a test region (TP) by the dispenser (P0025-0026, 0039, Figs. 1 and 6); and a controller (32) configured for performing processing for determining an abnormality in the dispenser based on a detection result of the test region (TP) by the detector (P0028, P0040, Figs. 1-2 and 6) for the benefit(s) of enhancing/optimizing monitoring/verification of the operational condition of the dispenser (P0017-0018). Abrott further discloses that spacing between dots/lines of dispensed material allows for easier image processing (P0027). A person of ordinary skill in the art would have known/recognized that Abrott’s TP region is analogous to the non-pattern formation region and Abrott’s I region is analogous to the pattern formation region. Thus, a person of ordinary skill in the art would have known/recognized that applicant’s alleged inventive concept of providing, detecting, and analyzing an exclusive region on a member that is separate from a processing region of the member to determine an abnormality in a dispenser is not novel/inventive. 

    PNG
    media_image3.png
    313
    389
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    296
    477
    media_image4.png
    Greyscale

Since Aihara’s and/or applicant’s invention is/are directed to solving the problem of detecting/determining abnormalities in dispensers by detecting dispensed material on an exclusive region, a person having ordinary skill in the art would have been motivated to search in the field of techniques for determining abnormality in dispensers motivated by the desired to find equivalent/superior techniques. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Aihara in view of Abrott by using the annotated non-pattern formation region the member as a region exclusive for determining an abnormality in the dispenser, disposing the annotated non-pattern formation region outside the pattern formation region such that no portion of the imprint material on the non-pattern formation region contacts the pattern region of the mold, configuring the detector to detect the non-pattern formation region after the imprint material has been dispensed onto the pattern formation region and the non-pattern formation region by the dispenser, and configuring the controller to perform processing for determining whether or not an abnormality exists in the dispenser based on a detection result of the non-pattern formation region by the detector for the benefit(s) of facilitating/enhancing identification/separation of the non-pattern formation region from the pattern formation region, facilitating/enhancing the processing of the detection result of the non-pattern formation region, and/or enhancing/optimizing verification of the operational condition of the dispenser as suggested by Abrott. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and 2144 II.
Regarding claim 3, Aihara further discloses/suggests that the dispenser is configured to dispense the imprint material onto the non-pattern formation region using a plurality of nozzles configured to discharge the imprint material onto the pattern formation region (61 places R onto the PFR and NFR of W using all of its nozzles 61: P0046, Figs. 1 and 6A-E). Abrott further discloses the claimed subject matter for the benefit(s) of checking the operational condition of all the nozzles in the dispenser and/or ensuring dispensing quality the formation region (P0025-0026 and Fig. 1). 
Regarding claim 4, Aihara further discloses/suggests wherein the dispenser (11) is capable of dispensing the imprint material on the pattern formation region and the non-pattern formation region by discharging the imprint material in a state in which a driving mechanism (substrate stage 2) continuously scans the member in a predetermined direction (61 places R in both NFR and PFR using all of its nozzles 61 when W is scanned in a scan direction 62 by 2: P0046, P0065, and Figs. 6B). Abrott further discloses and obviates the claimed subject matter (P0020 and Fig. 1).
Regarding claim 6, Aihara further discloses/suggests wherein the processing includes processing of detecting, among a plurality of nozzles of the dispenser, a nozzle (63) that cannot discharge the imprint material (P0048, P0050, and F6D-E). Abrott further discloses and obviates the claimed subject matter for the benefit(s) of identifying clogged nozzles (P0014 and Fig. 5B).
Regarding claim 7, Aihara further discloses/suggests wherein the abnormality detection processing includes processing of detecting, among a plurality of nozzles of the dispenser, a nozzle (63) whose discharge amount of the imprint material is abnormal (P0048, P0050, and F6D-E; discharge amount of 0 of 63 is abnormal). Abrott further suggests and obviates the claimed subject matter for the benefit(s) of identifying clogged nozzles and/or insufficient material delivery (P0014 and Fig. 5B).
Note: Kasai, applied below, further discloses to include detecting a nozzle (fully clogged nozzle 5) among a plurality of nozzles that cannot discharge material and a nozzle (partially clogged nozzle 11) among a plurality of nozzles whose discharge amount of the imprint material is abnormal in the detection processing for the benefit(s) of improving abnormality detection processing (pg. 4, P4, and Fig. 5), and therefore, Kasai further obviates claims 6-7.
Regarding claims 8 and 9, Aihara further discloses/suggests wherein the controller is configured to execute the detection processing based on the detection result of the imprint material dispensed onto the non-pattern formation region detected by the detector in a state in which the imprint material on the pattern formation region is in contact with the pattern region OR before the imprint apparatus cures the imprint material on the pattern formation region and after the imprint apparatus brings the imprint material on the pattern formation region and the entire pattern region into contact with each other (controller 12 is capable of executing abnormality detection processing at least based on the detection result/image of the non-pattern formation region detected by the detector 9 during and/or after the imprinting operation S102-1 but before the curing operation S103 step: operation S205, P0063-0064, P0071, Fig. 5, and Figs. 14A-D; in addition, the processing of the controller is independent and unaffected by imprinting and/or curing operation of the imprint apparatus as it is based on an image that can be taken before these imprinting operations). Additionally, since Aihara discloses the desire to enable abnormality detection processing during imprinting and before curing (as applied above) and a person having ordinary skill in the art would have known/recognized that the non-pattern formation region (annotated NFR) is unaffected by the imprinting/curing of the material in the patter formation region (annotated PFR) as they are spaced apart and that the processing of the controller is independent and unaffected by imprinting and/or curing operation of the imprint apparatus as it is based on an image that can be taken in advance of the operations, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Aihara by configuring the controller to execute the processing based on the detection result in the state in which the imprint material on the pattern formation region is in contact with the pattern region OR before the imprint material on the pattern formation region is cured and after the imprint material on the pattern formation region and the entire pattern region are brought into contact with each other motivated by the desire to reduce/expedite detection result/image processing and/or to make the abnormality detection processing more efficient by executing it while performing the imprinting operation. In addition, it has been held that the changes to the order of steps are obvious in the absence of new or unexpected results. See MPEP § 2144.04 IV C.
Regarding claim 10, Aihara fails to disclose wherein the controller executes the abnormality detection processing based on the detection result of the print material dispensed onto the non-pattern formation region detected by the detector during a period in which the imprint apparatus cures the imprint material on the pattern formation region.
However, since Aihara further discloses/suggests the desire to enable abnormality detection processing throughout most/all the operations of his apparatus in order to increase imprinting accuracy and productivity (P0085, Fig.5, and accompanying text) and a person having ordinary skill in the art would have known/recognized that the non-pattern formation region (annotated NFR) is unaffected by the imprinting/curing of the material in the patter formation region (annotated PFR) as they are spaced apart and that the processing of the controller is independent and unaffected by the curing operation of the imprint apparatus as it is based on an image that can be taken in advance of the curing operation, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Aihara by configuring the controller to execute the processing based on the detection result of the print material dispensed onto the non-pattern formation region detected by the detector during a period in which the imprint apparatus cures the imprint material on the pattern formation region motivated by the desire(s) to enhance abnormality detection by monitoring the non-pattern formation region continuously throughout all the stages of operation of his apparatus and/or to make the processing more efficient by executing the processing operation while performing the curing operation. In addition, it has been held that the changes to the order of steps are obvious in the absence of new or unexpected results. See MPEP § 2144.04 IV C.
Regarding claim 11, while Aihara further discloses/suggests wherein the controller executes abnormality detection processing ... during a period in which driving is performed to separate the pattern region and the cured imprint material on the pattern formation region from each other (operation S206: P0076-0077, 0085, Fig. 5, and accompanying text), Aihara does not necessarily disclose that this abnormality detection processing is based on the detection result of the print material dispensed onto the of the non-pattern formation region detected by the detector.
However, since Aihara further discloses/suggests the desire to enable abnormality detection processing throughout most/all the operations of his apparatus in order to increase imprinting accuracy and productivity (P0085, Fig.5, and accompanying text) and a person having ordinary skill in the art would have known/recognized that the non-pattern formation region (annotated NFR) is unaffected by the separation of the mold from the cured imprint material on the pattern formation region (annotated PFR) as they are spaced apart and that the processing of the controller is independent and unaffected by the separation operation of the imprint apparatus as it is based on an image that can be taken in advance of the separation operation, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Aihara by configuring the controller to execute the abnormality detection processing based on the detection result of the print material dispensed onto the non-pattern formation region detected by the detector during a period in which the imprint apparatus separates the pattern region and the cured imprint material on the pattern formation region from each other motivated by the desire(s) to enable/enhance abnormality determination during the separation operation and/or to make the abnormality detection processing more efficient by executing the abnormality detection processing operation while performing the separation operation. In addition, it has been held that the changes to the order of steps are obvious in the absence of new or unexpected results. See MPEP § 2144.04 IV C.
Regarding claim 12, while Aihara further discloses/suggests wherein the controller executes abnormality detection processing … before relative positions of the member and the mold are changed with respect to a direction parallel to the pattern formation region after the pattern region and the cured imprint material on the pattern formation region are separated from each other (operation S207: P0080-0081, 0085, Fig. 5, and accompanying text), Aihara does necessarily disclose that the abnormality detection processing is based on the detection result of the print material dispensed onto the of the non-pattern formation region detected by the detector.
However, since Aihara further discloses/suggests the desire to enable abnormality detection processing after the separation operation of his apparatus (as applied above) and the desire to enable abnormality detection processing throughout most/all the operations of his apparatus in order to increase imprinting accuracy and productivity (P0085, Fig.5, and accompanying text) while a person having ordinary skill in the art would have known/recognized that that the non-pattern formation region (annotated NFR) is unaffected by the separation/movement of the mold from the cured imprint material on the pattern formation region (annotated PFR) as they are spaced apart and that the processing of the controller is independent and unaffected by the separation/movement operation of the imprint apparatus as it is based on an image that can be taken in advance of the separation/movement operation, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Aihara by configuring the controller to execute the abnormality detection processing based on the detection result of  the imprint material dispensed onto the non-pattern formation region detected by the detector before relative positions of the member and the mold are changed with respect to a direction parallel to the pattern formation region and after the pattern region and cured imprint material on the pattern formation region are separated from each other motivated by the desire(s) to enable/enhance abnormality determination immediately after the separation operation, to make the abnormality detection processing more accurate by verifying immediately it after the separation operation but before relative positions of the member and the mold are changed with respect to a direction parallel to the pattern formation region, an/or to make the  processing more efficient by executing the processing operation while performing the demolding operation. In addition, it has been held that the changes to the order of steps are obvious in the absence of new or unexpected results. See MPEP § 2144.04 IV C.
Regarding claim 14, Aihara further discloses/suggests wherein the detector (9) includes an image capturing device (9b) capable of capturing the non-pattern formation region (annotated NFR) in a state in which the imprint material has been dispensed onto the pattern formation region and the non-pattern formation region by the dispenser (P0034, P0046, P0064; 9b is capable of taking an image of annotated NFR while the substrate W is moved below 9b and after 11 dispenses material onto PFR and NFR as all the elements are controlled independently), and the controller is capable of performing processing for determining whether or not the abnormality exists in the dispenser at least based on an image of the non-pattern formation region captured by the image capturing device (P0032 and 0048-0050). Abrott further discloses and obviates the claimed subject matter for the benefit(s) of enhancing/optimizing verification of the operational condition of the dispenser and/or identification of clogged nozzles in the dispenser (P0017, 0040 and Fig. 1). 
Regarding claim 15, Aihara further discloses/suggests wherein the detector (9b) is capable of capturing the pattern formation region in addition to the non-pattern formation region (9b is capable of capturing the entire area of the substrate which includes the NFR and PFR: Figs. 1 and 6E above), and
the controller is configured to detect, based on the image of the non-pattern formation region and an image of the pattern formation region both of which have been captured by the detector, an abnormality in processing of forming a pattern in the pattern formation region (the controller is capable of determining an abnormality based on the image of the entire area of the substrate which includes the NFR and PFR or separate images of the NFR and PFR regions: Fig. 1, Fig. 6E above, and explanations in claim 1 above; furthermore, the abnormality is expected to be present in both regions). Additionally, since a person having ordinary skill in the art would have known/recognized that an abnormality is present/expected in both regions and that inadequate dispensing of material intrinsically yields an abnormality in the forming of the pattern, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Aihara by configuring the controller to detect an abnormality in processing of forming a pattern in the pattern formation region based on the image of the non-pattern formation region and an image of the pattern formation region for the benefit(s) of verifying an abnormality in the dispenser and preventing an abnormality in the pattern formation region. 
Regarding claim 20, Aihara further discloses wherein in a case where the abnormality in the dispenser is detected, the controller executes processing of recovering a function of the dispenser (P0051 and 0075). 
Regarding claim 23, Aihara further discloses/suggests wherein the detector is configured to detect the non-pattern formation region via the mold (9 is capable of detecting the NFR of W via mold M as M is transparent and images can be obtained via M: P0033, 0068, and Fig. 1).
Regarding claim 24, Aihara further discloses/suggests wherein the detector (9) includes a detecting device (9b) capable of detecting an alignment mark (7) of the mold and an alignment mark (6) of the member (P0032, P0034, and F1; wherein 9b is substantially identical to applicant’s detecting device in terms of structure and arrangement), the detecting device (9b) is capable of detecting/monitoring the non-pattern formation region (P0034 and 0044-0050), and the controller (12) is capable of performing the processing based on the detection result of the imprint material dispensed onto the non-pattern formation region detected by the detecting device (P0032 and citations/explanations provided in claim 1 above; See MPEP 2112.01 I, MPEP 2114 I-II, and MPEP 2115).
Regarding claim 25, Aihara further discloses/suggests wherein the detector (9) includes an image capturing device (image sensor 9b) capable of capturing the non-pattern formation region (NFR) in a state in which the imprint material has been dispensed onto the pattern formation region and the non-pattern formation region by the dispenser (P0034, 0046, 0064, and citations/explanations provided in claim 1 above; 9b is capable of taking an image of annotated NFR while the substrate W is moved below 9b and while 11 dispenses material onto PFR and NFR as all the elements are controlled independently),
a detecting device (alignment scope 5) configured to detect an alignment mark of the mold (7) and an alignment mark (6) of the member (P0031 and F1), and
the detecting device (5) is capable of performing detection in a region different from the non-pattern formation region where the image capturing device performs image capturing because the taught detecting device 5 and image capturing device 9b are arranged to monitor different regions (Fig. 1), are controlled independently (P0032), and are substantially similar to applicant’s detecting device and image capturing device in terms of structure and arrangement (See MPEP 2112.01 I, MPEP 2114 I-II, and MPEP 2115).
Regarding claim 26, Aihara further implicitly discloses/suggests wherein the detecting device (alignment scope 5) is capable of performing image capturing by dark field observation, and the image capturing device (image sensor 9b) is capable of performing image capturing by bright field observation (P0031, 0034, P0071; in addition, the taught detecting device 5 and image capturing device 9b are capable of performing the claimed functions because they are controlled independently and are substantially similar to applicant’s detecting device and image capturing device in terms of structure and arrangement: See MPEP 2112.01 I, MPEP 2114 I-II, and MPEP 2115).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aihara in view of Abrott as applied to claim 1 above, and further in view of Kasai (JP 2011121293A with English machine translation – of record). 
Regarding claim 2, Aihara does not disclose that the dispenser dispenses the imprint material using different maps in the different regions. 	
However, Abrott further implicitly discloses/suggests to dispense material onto the pattern formation region (image formation region I equivalent to the PFR region) in accordance with a first map and to dispense the material onto the non-pattern formation region (test pattern region TP equivalent to the NFR region) in accordance with a second map different from the first map (Figs. 1 and F4A). 
Also, in an analogous art, techniques for determining abnormalities in dispensers via a detector, Kasai teaches to configure a dispenser (200) to place material on a formation region (original print area) of a member (P) in accordance with a first map (original image/pattern which reads on the claimed first map) and to place material on a non-formation region (margin area of P which equivalent to the NPF area) of the member in accordance with a second map (inspection pattern which reads on the claimed second) different from the first map for the benefit(s) of facilitating/improving determination of defective nozzles (210) in the dispenser (Abstract, pg. 8, P1, and Figs. 1-6). Kasai also further discloses and obviates to inspect/monitor all the nozzles of the dispenser that are used to dispense material for the benefit(s) of inspecting/monitoring all the nozzles of the dispenser or all the nozzles used in the dispensing of material in the non-inspection area  (Abstract, pg. 8, P1, and F1-6). Kasai also further suggests and obviates to include detecting a nozzle (fully clogged nozzle 5) among a plurality of nozzles that cannot discharge material and/or a nozzle (partially clogged nozzle 11) among a plurality of nozzles whose discharge amount of the imprint material is abnormal in the detection processing (pg. 4, P4, and F5).
Since Aihara and/or applicant’s invention is/are directed to solving the problem of detecting/determining abnormalities in dispensers, a person having ordinary skill in the art (i.e. PHOSITA) would have been motivated to search in the field of techniques for determining abnormality in dispensers motivated by the desired to find equivalent/superior techniques. 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of modified Aihara in view of Abrott and Kasai by configuring the dispenser to dispense the imprint material onto the pattern formation region in accordance with a first map tailored to a desired imprinting pattern and to dispense the imprint material onto the non-pattern formation region in accordance with a second map different from the first map and tailored to a desired inspection pattern for the benefit(s) of facilitating/improving determination of defective nozzles in the dispenser without interfering with the desired imprinting map/pattern. It would also have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Aihara in view of Kasai by using the non-pattern formation region as the exclusive inspection area as suggested by Kasai. See MPEP §§ 2143 I C, 2143 I D, and 2143 I G.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aihara in view of Abrott as applied to claim 1 above, and further in view of Atsumi (JP 2003282247A with English machine translation – of record). 
	Regarding claim 13, Aihara further discloses to include a display (14) that displays the operation(s) of the apparatus (P0028 and Fig. 1), but not does not explicitly disclose that processing includes displaying, on the display, the detection result of the non-pattern formation region detected by the detector, and prompting an operator to determine the presence/absence of the abnormality in the dispenser.
	However, Abrott further suggests to display, on the display, the detection result of the non-pattern formation region detected by the detector, and prompting an operator to determine the presence/absence of the abnormality in the dispenser (cause the operator to manually check the equipment and the ink supply lines to the print head: P0043; wherein the equipment includes a monitor: P0035).
Also, in an analogous art, techniques/apparatuses for determining abnormalities in dispensers via a detector, Atsumi teaches the technique of displaying, on a “display unit”, a detection result of an inspection region (2) by a detector (3), and prompting an “operator” to determine presence/absence of abnormality in a dispenser (Abstract, pg. 5, and Figs. 1-2).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of modified Aihara in view of Abrott and Atsumi by including displaying, on the display, the detection result of the imprint material dispensed onto the non-pattern formation region detected by the detector to the processing, and prompting an operator to determine the presence/absence of the abnormality in the dispenser for the benefit(s) of allowing the operator to visually make/verify the abnormality determination. See MPEP §§ 2143 I C, 2143 I D, and 2143 I G.
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aihara in view of Abrott as applied to claim 1 above, and further in view of Oda (US 20150224703 – of record) and/or Nagai (US 20170235221 – of record).
Regarding claims 16-17, Aihara does not disclose wherein the member includes a base portion and a mesa portion. 
In the same field of endeavor, imprint apparatuses, Oda teaches a member (24) including a base portion (portion outside mesa portion 4) and a mesa portion (4) that protrudes from the base portion, a surface of the mesa portion forms a pattern formation region which is a single pattern formation region provided to the member (upper surface of 4 for a transfer-receiving region), the base portion includes a non-pattern formation region (periphery of the mesa structure), wherein the non-pattern formation region is a region where the imprint material on the non-pattern formation region does not contact the mold for the benefit(s) of physically separating the non-pattern formation region from the pattern formation region while still enabling of displacing imprint material in the non-pattern formation region and/or suppressing volatilization of imprint material in the pattern formation region (P0089-0093 and F4-5B).
In the same field of endeavor, imprint apparatuses, Nagai also teaches the member substantially as claimed by applicant for the benefit(s) of improving imprinting accuracy (P0013, P0031, P0084-0085, and F1A-D). 
Since Abrott further discloses that spacing between dots/lines of dispensed material allows for easier image processing (P0027), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of modified Aihara in view of Oda and/or Nagai by substituting the member having a planar structure with a member having a mesa portion defining the pattern formation region and base portion defining a non-pattern formation region adjacent but outside the pattern formation region for the benefit(s) of physically separating the non-pattern formation region from the pattern formation region while still allowing/enhancing dispensing of imprint material in the non-pattern formation region, suppressing volatilization of the imprint material in the pattern formation region, and/or improving imprinting accuracy. See MPEP §§ 2143 I B, 2143 I D, and/or 2143 I G.
Claim(s) 21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aihara in view of Abrott as applied to claims 1 and 24 above, alone or further in view of Takemura (US 20160236381 – of record). 
Regarding claim 21, Aihara further discloses/suggests that his apparatus is capable of performing all the claimed operations/functions but in a slightly different order (P0055, 0075, and Fig. 5). Aihara’s apparatus is expected to be capable of performing the operations as instantly claimed because it is substantially similar to applicant’s claimed apparatus and all of its elements are controlled independently from each other (See MPEP 2112.01 I). In addition, it has been held that the changes to the order of steps are obvious in the absence of new or unexpected results. See MPEP § 2144.04 IV C.
Alternatively, if applicant disagrees with examiners claim interpretation, then, in the same field of endeavor, imprint apparatuses, Takemura discloses the technique of issuing a production stop instruction if the imprint material on the pattern formation region is not cured, the imprint material is cured, and the member is unloaded after the cured imprint material and the mold are separated from each other for the benefits of preventing contamination of the apparatus by chemicals emitted from an uncured resin on the substrate (P0007-0008, P0036-0040, P0043-0045, P0049, F1-2, and F4).
Furthermore, a person having ordinary skill in the art would have recognized/envisioned that it is easier to dispose of members having imprint material abnormalities when the imprint material is cured than when the imprint material is uncured. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of modified Aihara in view of Takemura by configuring/operating the apparatus such that when a production stop instruction is issued in a case where the imprint material on the pattern formation region is not cured, the imprint material is cured, and the member is unloaded after the cured imprint material and the mold are separated from each other motivated by the desire(s) to avoid contamination of the apparatus by chemicals from an uncured resin on the substrate and/or to facilitate/expedite cleaning/disposing of members having imprint material abnormalities. See MPEP §§ 2143 I C, 2143 I D, and 2143 I G.
Regarding claim 27, Aihara further discloses/suggests that his apparatus is capable of performing all the claimed operations/functions but in a slightly different order (P0055, P0063, and P0075, and Fig. 5). However, applicant is setting forth the intend use of the claimed apparatus which does not add patentable/structural limitations to the apparatus (See MPEP 2114 II & 2115). Also, Aihara’s apparatus is expected to be capable of performing the operations as instantly claimed because it is substantially similar to applicant’s claimed apparatus and all of its elements are controlled independently from each other (See MPEP 2112.01 I). In addition, it has been held that the changes to the order of steps are obvious in the absence of new or unexpected results. See MPEP § 2144.04 IV C.
	Alternatively, if applicant disagrees with examiners claim interpretation, then, in the same field of endeavor, imprint apparatuses, Takemura teaches the technique of curing the imprint material without bringing the imprint material on the pattern formation region and the mold into contact with each other when a detecting device detects an abnormality in the imprinting operation, including an abnormality in the dispenser (7), before the imprint material on the pattern formation region and the mold are brought into contact with each other for the benefits of preventing contamination of the apparatus by chemicals emitted from an uncured resin on the substrate (P0007-0008, P0036-0043, F1-2, and F3).
Furthermore, a person having ordinary skill in the art would have recognized/envisioned that it is easier to clean/dispose of members having imprint material abnormalities when the imprint material is cured than when the imprint material is uncured. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of modified Aihara in view of Takemura by configuring/operating the apparatus such that when the detecting device detects the abnormality in the dispenser during its non-pattern formation region monitoring before the imprint material on the pattern formation region and the mold are brought into contact with each other, the imprint material is cured without bringing the imprint material on the pattern formation region and the mold into contact with each other for the benefit(s) of avoiding contamination of the apparatus by chemicals from an uncured resin on the substrate, facilitating/expediting cleaning/disposing of members having imprint material abnormalities, preventing an unnecessary alignment/molding between mold M and the member, and/or improving efficiency of the apparatus. See MPEP §§ 2143 I C, 2143 I D, and 2143 I G.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aihara in view of Abrott as applied to claim 1 above, alone or further in view of Aihara (US 20160167261 – of record). 
Regarding claim 22, Aihara ‘978 further discloses/suggests wherein the controller has a function of setting whether to execute the processing for detecting the abnormality in the dispenser (12 controls operations of 9, the apparatus is capable of specifying “the timing to determine the normality/abnormality of imprint processing”,  and 9 performs operations other than detecting the abnormality in the dispenser: P0032, P0034, P0045, P0052, P0086, etc.; thus, 12 intrinsically has the function of setting whether to execute the processing for detecting the abnormality in the dispenser or other functions).
If applicant believes that teachings of Aihara are not sufficient to teach/suggest the claimed subject matter, then, in the same field of endeavor, imprint apparatuses, Aihara ‘261 discloses the technique of providing the controller the function of setting whether to execute the processing for detecting the abnormality in the dispenser or processing for other functions/detections (P0076-0077, P0092-0095, F1, F11-12, and F15-16).  
In addition, a person having ordinary skill in the art would have known/recognized that processing for detecting the abnormality in the dispenser is not required when the dispenser has been recently replaced/cleaned/unclogged. 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of modified Aihara ‘978 in view Aihara ‘261 by adding to the controller a function of setting whether to execute the processing for detecting the abnormality in the dispenser for the benefit(s) of enabling use of the detector for other functions/operations or increasing efficiency by not executing the processing for detecting the abnormality in the dispenser when it is not needed such as when the dispenser has been recently replaced/cleaned/unclogged. See MPEP §§ 2143 I C, 2143 I D, and 2143 I G.
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
	Yamashita (US 20150360394 – of record) discloses/suggests the techniques of dispensing imprint material onto a nonpattern formation region (edge) of a member, monitoring of the non-pattern formation region via a detector, determining an abnormality/clogging in the dispenser based on the monitoring of the non-pattern formation region by the detector, and performing automatic recovery operations such dummy dispensing and/or cleaning to unclogged the dispenser (P0041, 0046, and Figs. 1-3);
	Gazala (US 20180319175 – of record) discloses the technique of using the margins of a substrate to dispense material and to image the dispensed material on the margins to determine/defective nozzles (Abstract, P0052-0053, and Figs. 7-8); and
 Lin (US 20150179532 – of record) discloses the technique of performing mold-substrate alignment via a bright field (BF) inspection tool and/or a dark field inspection tool 118 (P0019 and Figs. 1-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Examiner, Art Unit 1743